                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

KATRINA A. WILLIAMS,                        )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )    Case No. 2:18-cv-2096
                                            )
UNITEDHEALTH GROUP,                         )
                                            )
               Defendant.                   )



                      FOURTH AMENDED SCHEDULING ORDER
       Upon motion of defendant United Health Group, with the consent of plaintiff as to

the extension of the discovery deadline, and for good cause shown, it is hereby ordered that

the Third Amended Scheduling Order is amended as follows:

       1.      All discovery must be commenced or served in time to be completed by

               October 16, 2019.

       2.      The deadline for the filing of dispositive motions is extended up to and

               including January 2, 2020.

       3.      Pursuant to Fed. R. Civ. P. 16(e), the undersigned judge will conduct a

               pretrial conference on November 14, 2019, at 9:00 a.m., in the U.S.

               Courthouse, Courtroom 223, Kansas City, Kansas. No later than October

               30, 2019, defense counsel must submit the parties’ proposed pretrial order

               (formatted in Word or WordPerfect) as an attachment to an e-mail sent to

               ksd_ohara_chambers@ksd.uscourts.gov. The proposed pretrial order must




O:\SCHEDULINGORDERS\18-2096-HLT-4ASO.DOCX
      not be filed with the Clerk’s Office. It must be in the form available on the

      court’s website:

      http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

      The parties must affix their signatures to the proposed pretrial order

      according to the procedures governing multiple signatures set forth in

      paragraphs II(C) of the Administrative Procedures for Filing, Signing, and

      Verifying Pleadings and Papers by Electronic Means in Civil Cases.

4.    If defendant files a motion for sanctions with regard to PHI, that motion must

      be filed no later than October 30, 2019.

5.    This case remains set for trial on Judge Teeter’s docket beginning on July

      20, 2020, at 9:00 a.m. Unless otherwise ordered, this is not a “special” or

      “No. 1” trial setting. Therefore, during the month preceding the trial docket

      setting, counsel should stay in contact with Judge Teeter’s courtroom deputy

      to determine the day of the docket on which trial of the case actually will

      begin. The trial setting may be changed only by order of Judge Teeter. The

      parties and counsel are advised that any future request for extension of

      deadlines that includes a request to extend the dispositive motion deadline

      will likely result in a new (i.e., later) trial date.

IT IS SO ORDERED.

Dated August 14, 2019, at Kansas City, Kansas.

                                     s/ James P. O’Hara
                                     James P. O’Hara
                                     U.S. Magistrate Judge
                                        2
